Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Application 

1.	The following is a Final Office Action in response to communication received on 2/1/2022. Claims 1- 20 have been examined in this application.  
Response to Amendments
2.	Applicant’s amendments to claims 1, 8, 13, 16, and 18 are acknowledged. 
Response to Arguments 
3.	Based on Applicant’s amendments to the specification, the previous objections to the drawings and specification have been withdrawn. 
4.	As per Applicant’s arguments on page 13 with respect to section 1, the Examiner agrees with Applicant, the claims are directed to statutory categories namely processes (methods) and machines (systems). 
5.	On remarks pages 13-15, Applicant argues the claims are a practical application of the alleged abstract idea and cites four reasonings labeled 1-4 and paragraphs 0011 and 0002 of the specification as filed with respect to this argument. 
	With respect to the citations of the specification these paragraphs do not discuss any improvement to the functioning of a computer or an improvement to other technology or technical field as argued by Applicant when considering Applicant’s claims as a whole.  At best these recited limitations of the specification discuss time based or time sensitive promotions being an improvement over regular or other types of 
	- Byre (United States Patent Application Publication Number: US 2015/0039448) paragraph 0065 “i.e. a timeframe during which an incentive remains valid (such as providing limited-time offers or coupons, as are common in the art)” 
	- Rose (United States Patent Application Publication Number: US 2004/0260652) paragraph 0124 “ One of ordinary skill in the art would appreciate that other narrowing constraints could be used, including time destinations (newest offers), brand designations (only name brands), limited time offers (offers only available for a specified period of time) and other such restrictions”
	- Mignano (United States Patent Application Publication Number: US 2014/0180871) paragraph 0057 “Those skilled in the art will recognize that the merchant may access information about the consumers to develop a marketing strategy that may include, without limitations, shopping alerts, emailed vouchers, flyers through mail, and text alerts for limited time offers” 

	Specifically, these argued limitations 1-4 recite limitations or functions a human operator (for example a third party to the merchants) could easily, reasonably and practically perform without the use of a computer or computer technology. Since instead the claims recite “by the payment service” or “by a payment service” performing these limitations, the claims merely recite adding the words "apply it" (or an equivalent with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), and or  (2)  Generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)), in that specifically as recited in the claims generally linking the use of the judicial exception to the payment service (for example like the payment processing entity that processes credit card transactions) technological environment or field of use,  which both have been found not to be indicative of integration into a practical application
	Finally or alternatively, these limitations (1)-(4) recite merely data gathering in conjunction with the abstract idea which again is not a limitation that has been found to be enough to qualify as significantly more (see MPEP 2106.05(g)).  This data gathering is reconsidered under the inventive concept step (significantly more) step of Simply appending well-understood, routine, conventional activities previously known to the 
	Therefore the Examiner respectfully disagrees. 
6.	On pages 16-17 of Remarks, Applicant argues the claims include a combination of elements that is significantly more (inventive concept) than the abstract idea.  Applicant argues non-conventional and non-generic arraignment of conventional pieces and cites BASCOM for support of this argument.  Specifically here, Applicant argues: 
	 “While any particular feature of amended claim 1 may be deemed to not be an
inventive step, the features in combination do contain an inventive step. Applicant
submits that Bascom is controlling here at least because the particular entities and
components recited in the claims have not conventionally been able to be used in
combination to perform all the functions of the claims. The inventive step stems at least
in part from the placement of the payment service between merchants and customers and
the unique power the positioning affords to customize merchant relationships and
promotions. For example, because of the payment service's unique positioning, it has
access to data about multiple customers, merchants, and transactions.”  
	Examiner references the following sections of the MPEP and USPTO Memorandum that discuss the BASCOM decision here: 
	See MPEP 2106.05(d) well-understood, routine, conventional activity[ 10-.2019](cited herein), which references the BASCOM decision: 
	3. Even if one or more additional elements are well-understood, routine, conventional activity when considered individually, the combination of additional elements may amount to an inventive concept. Diamond v. Diehr, 450 U.S. at 188, 209 USPQ at 9 (1981) ("[A] new combination of steps in a process may be patentable even though all the constituents of the combination were well known and in common use before the combination was made."). For example, a microprocessor that performs mathematical calculations and a clock that produces time data may individually be generic computer components that perform merely generic computer functions, but when combined may perform functions that are not generic computer functions and thus be an inventive concept. See, e.g. Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1051, 119 USPQ2d 1370, 1375 (Fed. Cir. 2016) (holding that while the additional steps of freezing and thawing hepatocytes were well known, repeating those steps, contrary to what was taught in the art, was not routine or conventional). For example, in BASCOM, even though the court found that all of the additional elements in the claim recited generic computer network or Internet components, the elements in combination amounted to significantly more because of the non-conventional and non-generic arrangement that provided a technical improvement in the art. BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1350-51, 119 USPQ2d 1236, 1243-44 (2016). 

And USPTO Memorandum dated 11/2/2016   Recent Subject Matter Eligibility Decisions page 3 (cited herein): 
	BASCOM: In BASCOM, the Federal Circuit vacated a judgment of ineligibility because the district court failed to properly perform the second step ofthe Mayo/Alice framework (Step 2B ofthe USPTO's SME guidance) when analyzing a claimed system for filtering content retrieved from an Internet computer network. The BASCOM court agreed that the additional elements were generic computer, network, and Internet components that did not amount to significantly more when considered individually, but explained that the district court erred by failing to recognize that when combined, an inventive concept may be found in the non-conventional and non-generic arrangement ofthe additional elements, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user (note that the term "inventive concept" is often used by the courts to describe additional element(s) that amount to significantly more than a judicial exception). 
	Notable Point from BASCOM: In Step 2B of the USPTO's SME guidance, examiners should consider the additional elements in combination, as well as individually, when determining whether a claim as a whole amounts to significantly more, as this may be found in the nonconventional and non-generic arrangement of known, conventional elements. See also the discussion of evaluating combinations of additional elements in the May 4, 2016 Memorandum (in Section Il.B), and the July 2015 Update (in Section I).
	 
	The Examiner has carefully considered Applicant’s arguments as well as Applicant’s claims as currently recited with respect to non generic and non conventional in view of BASCOM however the Examiner respectfully disagrees. 
	Like as discussed in section 5 above, the claims really recite limitations a human operator or operators (for example a third party to the merchants)  can easily, reasonably, and practically perform.  The fact that the limitations are instead just done by a payment processor as recited in the claims rather than a human operator or operators merely recites limitations not found to be a practical application as discussed above in section 5, in that it (1) generally links it to the payment service technological or field of user, “applies it” by a payment service, and or merely gathers data. 

 	Therefore the Examiner respectfully maintains the rejection. 
7.	On pages 18-23 of Remarks Applicant argues the prior art rejection in view of Applicant’s amendments. However, the arguments are moot in view of the new grounds of rejection following Applicant’s amendments filed 2/1/2022.  See new grounds of rejection with respect to the Zamer et al. reference (United States Patent Application Publication Number: US 2015/0317681). 
Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

9. 	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
The claim(s) recite(s) aggregating data to cross sell products and providing referral fees based on a successful cross sell of a product. Aggregating data
to cross sell products and providing referral fees based on a successful cross sell of a product is (1) subject matter where the commercial or legal interaction is
advertising, marketing, or sales activities or behaviors, which is in the grouping of
certain method of organizing human activities and (2) a mental process. Since the claims are in the enumerated groupings of the abstract ideas the claims recite an
abstract idea.
	This judicial exception is not integrated into a practical application because the claims merely recite limitations that are not indicative of integration into a practical application in that the claims merely recite:
	(1) Adding the words "apply it" (or an equivalent with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Specifically as recited in the claims: 
	(a) by a payment service/ by the payment service (see claims 1, 13, and 18)
	And (b) one or more processors; one or more non-transitory computer-readable
media storing instructions executable by the one or more processors, wherein the
instructions program the one or more processors to perform acts comprising: (see claim
18)
	(2) Adding insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)). Specifically as recited in the claims: mere data gathering in conjunction with the judicial exception (see claims 1-20)

technological environment or field of use (see MPEP 2106.05(h)). Specifically as
recited in the claims generally linking the use of the judicial exception to the payment
service (for example like the payment processing entity that processes credit card
transactions) technological environment or field of use (see claims 1-20)
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims merely recite limitations that do not amount to significantly more in that the claims merely recite:
	(1) Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see MPEP 2106.05(d) and Berkheimer Memo). Specifically as recited in the claims:
	(a) automating mental tasks (see claims 1-20) (see July 2015 Update: Subject Matter Eligibility pages 7 and 11, page 11 note: See Benson, 409 U.S. at 65-67; Bancorp, 687 F.3d at 1275; CyberSource, 654 F.3d at 1375)
	(b) Receiving or transmitting data over a network, e.g., using the Internet to
gather data (see claims 1-20) (see MPEP 2106.05(d) Well-understood, routine,
conventional activity [r-10.2019](cited herein): Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))
	(c) storing and retrieving information in memory (see claims 1,13, and 18) (see
MPEP 2106.05(d) Well-understood, routine, conventional activity [r-10.2019](cited
herein): Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, "1334, 115 USP02d
1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 11 5 USPQ2d at 1092~93).
	(c) GUI to input information (see claim 4)
	-Ericksen (United States Patent Application Publication Number: US 	2002/0123960) paragraph 0033 "Therefore it will be appreciated that the invention may be implemented through the use of one or more graphical user interfaces (GUI) 	on one or more web pages, wherein the GUls facilitate the input or transfer of  information to systems, methods, and computer program products of the present  invention, as is well known in the art."
	- Aslanian, JR (United States Patent Application Publication Number: US
 2004/0254859) paragraph 0040 "The web pages present information and graphical user interfaces through which users can access new pages (e.g., via hyperlinks), select from a list of options (e.g., via drop down menus), make selections (e.g., via checkboxes), input data or text (e.g., via text boxes) and/or perform other common GUI functions as would be understood to those in the art based on this disclosure."
Hannaby (United States Patent Application Publication Number: US  2010/0114344) paragraph 0037 " Further, the user input may be utilized for making  selections within the GUI such as by selection of menu items, window items, radio  buttons, pop-up windows, for example, in response to a mouse-over operation, and  other common interaction paradigms as understood by a person of ordinary skill in  the art."
	Examiner's note: the Examiner has reconsidered the previously concluded insignificant extrasolution activity under the practical application under the significantly
more step as detailed above.
Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 1-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Juang et al. (United States Patent Application Publication Number: US 2007/0179836) further in view of Zamer et al. (United States Patent Application Publication Number: US 2015/0317681). 
As per claim 1, Juang et al. teaches A method comprising: (see title, Examiner’s note: method for increasing inventory turnover using targeted consumer offers). 
	processing, by a payment service, first transaction data associated with one or more first transactions of a first merchant having a first account registered with the payment service, (see paragraph 0006, note: data is collected from American Express (e.g. a payment service) network of merchants and customers. Merchants can fine tune their discounts based on of this data to individual card holders based on characteristics and preferences)).  
	Wherein the first transaction data includes, for an individual first transaction of the one or more first transactions, an identifier of the first merchant,  an identifier of a customer associated with the first transaction, an identifier of a location of the first transaction, and an identifier of one or more first items purchased in the first transaction; (see paragraphs 0044-0045, Examiner’s note: teaches when a customer uses a credit card information is collected including name of merchant, name of customer, location of transaction, and information on the item purchased). 
	processing, by the payment service, second transaction data associated with one or more second transactions of a second merchant having a second account registered with the payment service, (see paragraph 0006, note: data is collected from American Express (e.g. a payment service) network of merchants and customers. Merchants can fine tune their discounts based on of this data to individual card holders based on characteristics and preferences)).  
	 wherein the second transaction data includes, for an individual second transaction of the one or more second transactions, an identifier of the second merchant, an identifier of a customer associated with the second transaction, an identifier of a location of the second transaction, and an identifier of one or more second items purchased in the second transaction; (see paragraphs 0044-0045, Examiner’s note: teaches when a customer uses a credit card information is collected including name of merchant, name of customer, location of transaction, and information on the item purchased).
	storing, by the payment service, the first transaction data and first inventory data associated with the first merchant in a first data structure of a central database, the first data structure being associated with the first merchant and separate from data structures associated with other merchants; storing, by the payment service, the second transaction data and second inventory data associated with the second merchant in a second data structure of the central database, the second data structure being associated with the second merchant and separate from data structures associated with other merchants; (see paragraphs 0046-0048, Examiner’s note: the above limitation under broadest reasonable interpretation merely recites storing different merchant’s transactions in a database, for example Merchant A had a transaction with Customer B for $500 at location Virginia on 10/19/2021 and Merchant C had a transaction with customer D for $1000 at location Maryland on 10/19/2021, which is taught in the above paragraphs since Juang stores merchant information with related transaction information (see paragraph 0048)).
	based at least in part on the first inventory data and the second inventory data, determining, by the payment service, that the first merchant and the second merchant are complementary merchants; generating, by the payment service, a recommendation for the first merchant and the second merchant to participate in at least one cross-merchant promotion; (see paragraphs 0076, 0080, and 0082-0084, Examiner’s note: classifying merchant based on demand or capacity patterns and providing ads based on complementary information). 
	upon receiving an indication that the first merchant and the second merchant intend to participate in the at least one cross-merchant promotion, (see paragraph 0055, Examiner’s note: merchant accepts inclusion into the inventory turnover program)
	facilitating, by the payment service, transmission of a notification of the at least one cross-merchant promotion to at least one of one or more customers of the first merchant or one or more customers of the second merchant (see paragraphs 0081-0085, Examiner’s note: teaches a transaction card provider (e.g. like American Express) providing ads based on the aggregated data for multiple merchants).  
	Juang et al. does not expressly teach and based at least in part on receiving third transaction data associated with a transaction corresponding to the at least one cross-merchant promotion, apportioning, by the payment service, a payment associated with the transaction to the first merchant and the second merchant according to an agreement between the first merchant and the second merchant. 
	However, Zamer et al. which is in the art of cross merchant promotions based on inventory by a payment processor (see abstract and paragraph 0030) where the merchants are in established alliances (see abstract and paragraphs 0042 and 0023) teaches and based at least in part on receiving third transaction data associated with a transaction corresponding to the at least one cross-merchant promotion, apportioning, by the payment service, a payment associated with the transaction to the first merchant and the second merchant according to an agreement between the first merchant and the second merchant (see paragraphs 0042, 0030, 0047, Examiner’s note: providing cross merchant promotions through a payment system to allied merchants based on inventory or other merchant constraints, where when a cross merchant promotion is successful (e.g. a user completes a transaction at a second merchant) the payment system provides referral fees back to the first merchant and processes user payments). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Juang et al. with the aforementioned teachings from Zamer et al. with the motivation of providing a common way to incentivize merchants to provide referrals that results in inventory management for other merchants through a known mechanism of referral fees or commissions (see Zamer et al. paragraphs  0005, 0042, 0030, and 0047),  when providing referrals that result in inventory management for other merchants is known (see Juang et al. paragraphs 0005, 0076, 0080, and 0082-0084).
	As per claim 2, Juang et al. teaches
	wherein determining that the first merchant and the second merchant are complementary merchants is further based at least in part on an indication that the first merchant and the second merchant are willing to participate in cross-merchant promotions (see paragraph 0055, Examiner’s note: when a merchant agrees to participate in inventory turnover analysis additional data used for aggregation may be then provided). 
	As per claim 3, Juang et al. teaches
	wherein determining that the first merchant and the second merchant are complementary merchants is further based at least in part on a business relationship between the first merchant and the second merchant (see paragraphs 0057 and 0082-0084, Examiner’s note: complementary merchants are those whose products and/or services are typically sold to similar consumer groups to enhance, but not replace, products and/or services provided by the given merchant (see paragraph 0057).  Further the paragraphs additionally teach this limitation in that they discuss teach aggregating other users purchasing from that one merchant and another merchants (see paragraph 0084), products or services of similar quality (see paragraph 0083), and complementary products like airlines and restaurants (see paragraph 0082)).
	As per claim 4, Juang et al.  teaches
	further comprising: receiving, by the payment service from a merchant device of the first merchant, input wherein determining that the first merchant and the second merchant are complementary merchants is further based at least in part on the input 
	Juang et al. does not expressly teach receiving input via a user interface provided to the merchant device by the payment service, and wherein the input is associated with one or more types of merchants that the first merchant prefers to be paired with in cross-merchant promotions. 
	However, Zamer et al. which is in the art of cross merchant promotions based on inventory by a payment processor (see abstract and paragraph 0030) where the merchants are in established alliances (see abstract and paragraphs 0042 and 0023) teaches input via a user interface provided to the merchant device by the payment service, and wherein the input is associated with one or more types of merchants that the first merchant prefers to be paired with in cross-merchant promotions (see paragraphs 0042 and 0027-0029, Examiner’s note: each of the first and second merchant establish a confirmation through a payment service provider application like PayPal executing on the device that they are allied with each other and rules for this alliance.  Paragraphs 0027-0029 provide examples of these rules). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Juang et al. in view of Zamer et al. with the aforementioned teachings from Zamer et al. with the motivation of providing a common way to incentivize merchants to provide referrals, what merchants 
	As per claim 5, Juang et al.  teaches
	wherein determining that the first merchant and the second merchant are complementary merchants based at least in part on the first inventory data and the second inventory data comprises determining that the first merchant and the second merchant are complementary merchants based at least in part on one or more first inventory items of the first merchant and one or more second inventory items of the second merchant being at least one of (1) a similar item type, (see paragraph 0083) 
	(2) purchased within a threshold amount of time of each other in a spending trend of at least one customer, (see paragraphs 0084 and 0060, Examiner’s note: teaches determining a spending trends of customer where the data is a defined time like a 12 month period) 
	or (3) purchased in a same transaction(see paragraphs 0084 and 0060, Examiner’s note: teaches determining a spending trend of customer where the data is a defined time like a 12 month period, where same transaction could refer to in this sense one users purchases over 12 months, another transaction could be another users’ purchases over the 12 month period).
	Examiner’s note: only one of the alternatives is required by the claims
	As per claim 6, Juang et al.  teaches
	wherein determining that the first merchant and the second merchant are complementary merchants based at least in part on the first inventory data and the second inventory data comprises determining that the first merchant and the second merchant are complementary merchants based on a location of one or more first inventory items of the first merchant being within a threshold distance of a location of one or more second inventory items of the second merchant (see paragraphs 0083-0084, 0080, and 0082, Examiner’s note: looks at providing ads about a different merchant that’s at a same or similar location (see paragraphs 0083- 0084), groups merchants based on geographical proximity (see paragraph 0080), provides complementary products for other merchants based on same location (see paragraph 0082)). 
	As per claim 7, Juang et al.  teaches
	wherein determining that the first merchant and the second merchant are complementary merchants is further based at least in part on the first transaction data and the second transaction data (see paragraphs 0056, 0080, 0082-0084, Examiner’s note: discusses different ways ads can be provided based on aggregated credit card information). 
	As per claim 8, Juang et al.   teaches
	wherein determining that the first merchant and the second merchant are complementary merchants based at least in part on the first transaction data and the second transaction data comprises determining that the first merchant and the second merchant are at least one of (1) merchants from whom one or more customers purchase within a threshold amount of time, (see paragraphs 0084 and 0060, Examiner’s note: teaches determining a spending trends of customer where the data is a defined time like a 12 month period)
	 (2) merchants associated with one or more customers sharing demographic attributes, (see paragraphs 0084 and 0076, Examiner’s note: providing ads based on other’s users purchases in the same area (e.g. a demographic) and classifying customers based on demographics), 
	(3) merchants associated with similar items purchased in the one or more first transactions and the one or more second transactions, (see paragraph 0083, Examiner’s note: similar product) 
	or (4) merchants associated with transactions involving a same customer identifier (see paragraphs 0084 and 0060, Examiner’s note: teaches determining a spending trends of customer where the data is a defined time like a 12 month period). 
	Examiner’s note: only one of the alternatives is required by the claims
	As per claim 9, Juang et al.  teaches
	wherein determining that the first merchant and the second merchant are complementary merchants based at least in part on the first inventory data and the second inventory data comprises determining that the first merchant and the second merchant are complementary merchants based at least in part on output of a data model that has received as input third inventory data associated with a plurality of merchants (see paragraphs 0055-0058 and 0084, Examiner’s note: teaches receiving many different inventory POS data from merchants who agree to be apart of the inventory turnover program (paragraph 0055), so if for example 100 merchants are in the program the system has received 100 different POS system merchant inventories, which are then used to help target ads (see paragraphs 0057-0058 and 0084)). 
	As per claim 10, Juang et al. teaches
	wherein the notification of the at least one cross-merchant promotion comprises a direct message, (see paragraph 0006, Examiner’s note: customized offer) an online advertisement, or a digital receipt
	Examiner’s note: only one of the alternatives is required by the claims
	As per claim 11, Juang et al.  teaches 
	wherein the recommendation includes suggested items for promotion in the at least one cross-merchant promotion (see paragraphs 0081-0085, Examiner’s note: teaches a transaction card provider (e.g. like American Express) providing ads based on the aggregated data for multiple merchants).  
	As per claim 12, Juang et al. teaches
	wherein the at least one cross-merchant promotion promotes at least one of goods or services. (see paragraphs 0081-0085, Examiner’s note: teaches a transaction card provider (e.g. like American Express) providing ads that include goods or services based on the aggregated data for multiple merchants).  
	As per claim 13, Juang et al. teaches A method comprising: (see title, Examiner’s note: method for increasing inventory turnover using targeted consumer offers).
	processing, by a payment service, first transaction data associated with one or more first transactions of a first merchant having a first account registered with the payment service, (see paragraph 0006, note: data is collected from American Express (e.g. a payment service) network of merchants and customers. Merchants can fine tune their discounts based on of this data to individual card holders based on characteristics and preferences)).  
	wherein the first transaction data includes, for an individual first transaction of the one more first transactions, an identifier of the first merchant, an identifier of a customer associated with the first transaction, an identifier of a location of the first transaction, and an identifier of one or more first items purchased in the first transaction; (see paragraphs 0044-0045, Examiner’s note: teaches when a customer uses a credit card information is collected including name of merchant, name of customer, location of transaction, and information on the item purchased).
	processing, by the payment service, second transaction data associated with one or more second transactions of a second merchant having a second account registered with the payment service, (see paragraph 0006, note: data is collected from American Express (e.g. a payment service) network of merchants and customers. Merchants can fine tune their discounts based on of this data to individual card holders based on characteristics and preferences)).  
	 wherein the second transaction data includes, for an individual second transaction of the one or more second transactions, an identifier of the second merchant, an identifier of a customer associated with the second transaction, an identifier of a location of the second transaction, and an identifier of one or more second items purchased in the second transaction; (see paragraphs 0044-0045, Examiner’s note: teaches when a customer uses a credit card information is collected including name of merchant, name of customer, location of transaction, and information on the item purchased).
	storing, by the payment service, the first transaction data and the second transaction data in a central database; (see paragraphs 0046-0048, Examiner’s note: the above limitation under broadest reasonable interpretation merely recites storing different merchant’s transactions in a database, for example Merchant A had a transaction with Customer B for $500 at location Virginia on 10/19/2021 and Merchant C had a transaction with customer D for $1000 at location Maryland on 10/19/2021, which is taught in the above paragraphs since Juang stores merchant information with related transaction information (see paragraph 0048)).
	based at least in part on the first transaction data and the second transaction data, determining, by the payment service, that the first merchant and the second merchant are complementary merchants; generating, by the payment service, a recommendation for the first merchant and the second merchant to participate in at least one cross-merchant promotion with each other; (see paragraphs 0076, 0080, and 0082-0084, Examiner’s note: classifying merchant based on demand or capacity patterns and providing ads based on complementary information).
	upon receiving an indication that the first merchant and the second merchant intend to participate in the at least one cross-merchant promotion, (see paragraph 0055, Examiner’s note: merchant accepts inclusion into the inventory turnover program)
	facilitating, by the payment service, transmission of a notification of the at least one cross-merchant promotion to at least one of one or more customers of the first merchant or one or more customers of the second merchant  (see paragraphs 0081-0085, Examiner’s note: teaches a transaction card provider (e.g. like American Express) providing ads based on the aggregated data for multiple merchants).  
	Juang et al. does not expressly teach and based at least in part on receiving third transaction data associated with a transaction corresponding to the at least one cross-merchant promotion, apportioning, by the payment service, a payment associated with the transaction to the first merchant and the second merchant according to an agreement between the first merchant and the second merchant. 
	However, Zamer et al. which is in the art of cross merchant promotions based on inventory by a payment processor (see abstract and paragraph 0030) where the merchants are in established alliances (see abstract and paragraphs 0042 and 0023) teaches and based at least in part on receiving third transaction data associated with a transaction corresponding to the at least one cross-merchant promotion, apportioning, by the payment service, a payment associated with the transaction to the first merchant and the second merchant according to an agreement between the first merchant and the second merchant (see paragraphs 0042, 0030, 0047, Examiner’s note: providing cross merchant promotions through a payment system to allied merchants based on inventory or other merchant constraints, where when a cross merchant promotion is successful (e.g. a user completes a transaction at a second merchant) the payment system provides referral fees back to the first merchant and processes user payments). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Juang et al. with the aforementioned teachings from Zamer et al. with the motivation of providing a common way to incentivize merchants to provide referrals that results in inventory management for other merchants through a known mechanism of referral fees or commissions (see Zamer et al. paragraphs  0005, 0042, 0030, and 0047),  when providing referrals that result in inventory management for other merchants is known (see Juang et al. paragraphs 0005, 0076, 0080, and 0082-0084).

	As per claim 14, Juang et al. teaches
	wherein determining that the first merchant and the second merchant are complementary merchants based at least in part on the first transaction data and the second transaction data comprises determining that the first merchant and the second merchant are complementary merchants based at least on respective locations of the first merchant and the second merchant being within a threshold distance of each other (see paragraphs 0083-0084, 0080, and 0082, Examiner’s note: looks at providing ads about a different merchant that’s at a same or similar location (see paragraphs 0083- 0084), groups merchants based on geographical proximity (see paragraph 0080), provides complementary products for other merchants based on same location (see paragraph 0082)).
	As per claim 15, Juang et al. teaches
	wherein determining that the first merchant and the second merchant are complementary merchants based at least in part on the first transaction data and the second transaction data comprises determining that the first merchant and the second merchant are complementary merchants based at least on a correlation between one or more first items sold by the first merchant and one or more second items sold by the second merchant (see paragraphs 0082-0084, Examiner’s note: teaches different correlations between products to provide ad notifications). 
	As per claim 16, Juang et al.  teaches
	wherein each of the first transaction data and the second transaction data further comprises an identifier for at least one of a payment card or (see paragraphs 0034-0036 
	a time of the first or second transaction respectively (see paragraph 0056, Examiner’s note: time of the transaction) 
	Examiner’s note: only one of the alternatives is required by the claim. 
	As per claim 18, Juang et al.  teaches A system comprising: (see title, note: system for increasing inventory turnover using targeted consumer offers). 
	one or more processors; one or more non-transitory computer-readable media storing instructions executable by the one or more processors, wherein the instructions program the one or more processors to perform acts comprising: (see paragraphs 0092-0094, Examiner’s note: software running on a computer). 
	processing, by a payment service, transactions of a plurality of merchants having accounts registered with the payment service; (see paragraph 0006, note: data is collected from American Express (e.g. a payment service) network of merchants and customers. Merchants can fine tune their discounts based on this data to individual card holders based on characteristics and preferences)).  
	storing, by the payment service and in a central database, transaction data associated with the transactions for the plurality of merchants, (see paragraphs 0046-0048, Examiner’s note: the above limitation under broadest reasonable interpretation merely recites storing different merchant’s transactions in a database, for example 
	 wherein the transaction data associated with a transaction includes an identifier of the merchant, an identifier of a customer associated with the transaction, an identifier of a location of the transaction, and an identifier of one or more items purchased in the transaction; (see paragraphs 0044-0045, Examiner’s note: teaches when a customer uses a credit card information is collected including name of merchant, name of customer, location of transaction, and information on the item purchased).
	based at least in part on the transaction data, identifying, by the payment service, a first merchant and a second merchant of the plurality of merchants as complementary merchants; generating, by the payment service, a recommendation for the first merchant and the second merchant to participate in at least one cross-merchant promotion; (see paragraphs 0076, 0080, and 0082-0084, Examiner’s note: classifying merchant based on demand or capacity patterns and providing ads based on complementary information).
	upon receiving an indication that the first merchant and the second merchant intend to participate in the at least one cross-merchant promotion, (see paragraph 0055, Examiner’s note: merchant accepts inclusion into the inventory turnover program)
	 facilitating, by the payment service, transmission of a notification of the cross- merchant promotion to at least one of one or more customers of the first merchant or one or more customers of the second merchant (see paragraphs 0081-0085, Examiner’s note: teaches a transaction card provider (e.g. like American Express) providing ads based on the aggregated data for multiple merchants).  
	Juang et al. does not expressly teach and based at least in part on receiving third transaction data associated with a transaction corresponding to the at least one cross-merchant promotion, apportioning, by the payment service, a payment associated with the transaction to the first merchant and the second merchant according to an agreement between the first merchant and the second merchant. 
	However, Zamer et al. which is in the art of cross merchant promotions based on inventory by a payment processor (see abstract and paragraph 0030) where the merchants are in established alliances (see abstract and paragraphs 0042 and 0023) teaches and based at least in part on receiving third transaction data associated with a transaction corresponding to the at least one cross-merchant promotion, apportioning, by the payment service, a payment associated with the transaction to the first merchant and the second merchant according to an agreement between the first merchant and the second merchant (see paragraphs 0042, 0030, 0047, Examiner’s note: providing cross merchant promotions through a payment system to allied merchants based on inventory or other merchant constraints, where when a cross merchant promotion is successful (e.g. a user completes a transaction at a second merchant) the payment system provides referral fees back to the first merchant and processes user payments). 


	As per claim 19, Juang et al.  teaches
	wherein identifying the first merchant and the second merchant as complementary merchants based at least in part on the transaction data comprises identifying the first merchant and the second merchant based at least in part on one or more items purchased in a first transaction with the first merchant and one or more items purchased in a second transaction with the second merchant being at least one of a similar item type(see paragraph 0083)  or purchased within a threshold amount of time of each other (see paragraphs 0084 and 0060, Examiner’s note: teaches determining a spending trends of customer where the data is a defined time like a 12 month period)
	Examiner’s note: only one of the alternatives is required by the claims
	As per claim 20, Juang et al.  teaches
	wherein identifying the first merchant and the second merchant as complementary merchants is further based at least in part on inventory data stored by the payment service and associated with the plurality of merchants (see paragraphs 0046-0047 and 0055-0056, Examiner’s note: teaches different types of data that can be stored by the payment service).



13.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Juang et al. (United States Patent Application Publication Number: US 2007/0179836) further in view of Zamer et al. (United States Patent Application Publication Number: US 2015/0317681) further in view of Vijayaraghavan et al. (United States Patent Application Publication Number: US 2014/0207622). 
	As per claim 17, Juang et al. teaches
	wherein determining that the first merchant and the second merchant are complementary merchants based at least in part on the first transaction data and the second transaction data comprises using the identifiers (see paragraphs 0080-0084, Examiner’s note: teaches grouping customers based on the transaction identifiers). 
	Juang et al. in view of Zamer et al. does not expressly teach the common modeling technique of aggregating data by assigning weights to the identifiers.
	However, Vijayaraghavan et al. which is in the art of providing recommendations based on users intent, interests, and preferences (see abstract) teaches the common modeling technique of aggregating data by assigning weights to the identifiers (see 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Juang et al. in view of Zamer et al. with the aforementioned teachings from Vijayaraghavan et al. with the motivation of using a common modeling technique of weighting features according to user behavior to provide more targeted recommendations to users (see Vijayaraghavan et al.  abstract),  modeling user interest information that includes many factors to determine complementary ads is known (see Juang et al. paragraphs 0006, 0080, and 0084).

Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
: 
	a. 	Rane et al. (United States Patent Number: US 8,255,268) teaches aggregating financial data to determine spend levels of customers (see abstract)
	b. 	Bell et al. (United States Patent Application Publication Number: US
2006/0242011) teaches systems for automatic identification of complementary retail items based upon a selection of specific characteristics of a consumer's shopping pattern or history (see abstract)
	C. 	Mueller et al. (United States Patent Application Publication Number:
US 2009/0138365) teaches a method for selecting a supplemental product to offer for sale during a transaction (see title)
	d. 	Winters et al. (United States Patent Application Publication Number:
US 2011/0087531) teaches aggregating purchase data of a customer to determine
benefits based on the aggregated data (see abstract)
	e. 	Clyne (United States Patent Application Publication Number: US
2011/0264581) aggregating payment transactions to provide marketing opportunities
(see abstract)
	f. 	Gerad (United States Patent Application Publication Number: US
2015/0199716) teaches methods and systems for real time ad targeting based on
purchase transaction data, payment card holder activity, and location (see abstract)
	g. 	Colando (United States Patent Application Publication Number: US
2013/0185155) teaches methods for enabling cross-promotion of products and services
during a purchase transaction (see abstract)
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 
/KIERSTEN V SUMMERS/Primary Examiner, Art Unit 3621